PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to appellant to abide event, upon questions of law and fact, unless the plaintiff stipulates to modify the judgment by reducing the verdict to $5,-500 as of the date of rendition thereof, in which event, the judgment, as so modified, and order, are affirmed, without costs of this appeal to either party.
STOVER, J.,
votes for affirmance, without modification, and McLENNAN, P. J:, votes for reversal, upon the ground that the verdict was against the weight of the evidence.